[Letterhead of Luse Gorman Pomerenk & Schick] (202) 274-2001 jgorman@luselaw.com April 11, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Neffs Bancorp, Inc. Preliminary Proxy Material on Schedule 14A Ladies and Gentlemen: On behalf of Neffs Bancorp, Inc. (the “Registrant”), we are transmitting by EDGAR the Registrant’s Preliminary Proxy Statement on Schedule 14A, including Appendices (the “Proxy Material”). The registration fee of $800 has been calculated in accordance with Exchange Act Rules 14a-6(i)(1) and 0-11, and was transmitted to the Securities and Exchange Commission by wire transfer in accordance with Rule 13 of Regulation S-T.In connection with the filing of the Proxy Material, the Registrant is also filing a Rule 13e-3 transaction statement on Schedule 13E-3. If you have any questions or comments, please contact the undersigned at (202) 274-2001 or Ned Quint at (202) 274-2007. Very truly yours, /s/ John J. Gorman John J. Gorman Enclosures cc:Kevin Schmidt, Vice President Ned Quint, Esq.
